Citation Nr: 0400899	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  02-09 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from August 1968 to May 
1970.    

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied entitlement to service connection 
for post-traumatic stress disorder (PTSD).   


REMAND

The Veterans' Claims Assistance Act of 2000 (VCAA) provides 
that upon receipt of a complete or substantially complete 
application, VA shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to VA that is 
necessary to substantiate the claim.  VCAA, 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); see also Charles v. Principi, 16 
Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  As part of the notice, VA is to specifically 
inform the claimant of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  VCAA, 
38 U.S.C.A. § 5103(a).  

After having carefully reviewed the record, the Board finds 
that the veteran has not been provided with the notice 
required by the VCAA.  

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  See 38 C.F.R.§ 3.304(f) (2003).  
With respect to the third element, if the evidence shows that 
the veteran engaged in combat and he is claiming a combat 
related stressor, no credible supporting evidence is 
required.  Id., see Doran v. Brown, 6 Vet. App. 283 (1994).  
A veteran's testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor.  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). 

In this case, the veteran was diagnosed as having PTSD on 
examination for VA in July 2001.  The diagnosis was based on 
the veteran's report of combat stressors experienced while 
serving in Vietnam.

The veteran contends that while serving in Vietnam, he came 
under mortar and rocket attack.  He asserts that he was on 
guard duty and was in firefights while guarding the perimeter 
of the base camp.  He also asserts that he came under mortar 
and rocket attack in September, October or November 1969 
while stationed at Red Beach, Da Nang.  He asserts that he 
was in a firefight during "Puff the Magic Dragon" or the 
"Spooky Event."   

The service personal records indicated that the veteran was 
not awarded any medals indicative of combat.  The Form DD 214 
indicates that his military occupation was cook.  The service 
personnel records show that he was stationed in Vietnam and 
served with the Marines in the maintenance and supply unit 
with the 1st FSR/Force Logistics Command from May 1969 to 
March 1970.  

It does not appear that the RO has attempted to obtain 
credible supporting evidence of the claimed stressors, or 
asked for additional details needed to obtain such evidence. 
See M-21, Part III, para. 5.14 (Aug. 12, 2003).

The veteran has reportedly been receiving treatment for PTSD 
at a Vet Center since at least June 2001.  These records are 
not of record and could be relevant to his claim.  Under Bell 
v. Derwinski, 2 Vet. App. 611 (1992), VA is deemed to have 
constructive knowledge of certain documents that are 
generated by VA agents or employees, including VA physicians.  
Id. at 612-13.  If those documents predate a Board decision 
on appeal, are within VA's control, and could reasonably be 
expected to be part of the record, then "such documents are, 
in contemplation of law, before the Secretary and the Board 
and should be included in the record." Id. at 613.  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998) (applying Bell to Vet Center records).

Accordingly, this case is remanded for the following action: 

1.  The RO should notify the veteran of 
the VCAA and ensure that all notification 
and development action required by the 
VCAA has been completed. 

2.  The RO should request all records of 
the veteran's treatment for PTSD from the 
Worcester Vet Center, in Worcester, 
Massachusetts.

3.  The RO should request specific 
details of the in-service stressful 
incident(s): date(s), place(s), unit of 
assignment at the time of the event(s), 
description of the event(s), medal(s) or 
citation(s) received as a result of the 
event(s), and, if appropriate, name(s) 
and other identifying information 
concerning any other individuals involved 
in the event(s).  As a minimum, the claim 
must indicate the location and 
approximate time (a 2-month specific date 
range) of the stressful event(s) in 
question, and the unit of assignment at 
the time the stressful event occurred.  
Inform the veteran that this information 
is necessary to obtain supportive 
evidence of the stressful event(s) and 
that failure to respond or an incomplete 
response may result in denial of the 
claim.   

4.  Regardless of whether the veteran 
provides a detailed stressor statement, 
the RO must then review the entire claims 
file, including the veteran's previous 
statements of stressors, and any 
additional information submitted by the 
veteran or otherwise obtained pursuant to 
this remand, and prepare a summary of all 
his claimed stressors.  This summary, 
copy of the DD 214, and a copy of this 
remand, and all associated documents 
should be sent to the appropriate agency 
for verification of stressors in 
veteran's who served in the United States 
Marines.  The agency should be asked to 
provide any information that might 
corroborate the veteran's alleged 
stressors, including unit histories.

5.  When the RO is satisfied that the 
record is complete, the RO should 
readjudicate the issue of entitlement to 
service connection for PTSD.  If all the 
desired benefits are not granted, a 
supplemental statement of the case should 
be furnished to the veteran and his 
representative.  The case should then be 
returned to the Board if otherwise in 
order.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




